     Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 1 of 14



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                                       No. 13-160

SAM MICHELE, III                                                           SECTION I

                                ORDER & REASONS

      Before the Court is defendant Sam Michele, III’s (“Michele”) motion 1 for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The government opposes

the motion. 2 For the following reasons, the motion is denied.

                                           I.

      On December 19, 2013, Michele pled guilty to count one of a superseding

indictment, which charged him with conspiracy to possess with the intent to

distribute five kilograms or more of cocaine hydrochloride in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(A), and 846. 3 This Court sentenced Michele to a term of 180 months

in the custody of the Bureau of Prisons (“BOP”) and a ten-year term of supervised

release. 4 Michele’s projected release date is April 26, 2024, and he is currently housed

at Yazoo City Low FCI. 5




1 R. Doc. No. 256.
2 R. Doc. No. 260.
3 R. Doc. No. 94; R. Doc. No. 32, at 1–2. .
4 R. Doc. No. 167, at 2–3.
5 See https://www.bop.gov/inmateloc/ (last visited August 8, 2020).



                                           1
      Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 2 of 14



       Michele filed a notice of appeal from the judgment of conviction and sentence

to the United States Fifth Circuit Court of Appeals on April 30, 2014. 6 The Fifth

Circuit declined to consider Michele’s ineffective assistance of counsel claim and

affirmed Michele’s conviction and sentence. 7

       On November 9, 2015, this Court reduced Michele’s sentence to 151 months

pursuant to Amendment 782 to the United States Sentencing Guidelines. 8

       Michele now requests compassionate release pursuant to the First Step Act. 9

Michele argues that his medical conditions as well as the alleged failure of the BOP

to contain the spread of COVID-19 at Yazoo City Low FCI constitute extraordinary

and compelling reasons for a sentence reduction. 10 Specifically, Michele alleges that

he suffers from asthma and only has one kidney, which would pose serious health

complications if he contracted COVID-19. 11 Michele also contends that he needs to

be released in order to care for his mother, who is undergoing chemotherapy

treatment for a terminal cancer and, he says, has no one else to care for her. 12

       Michele further claims that he is at greater risk of COVID-19 infection and

death because of the conditions at Yazoo City Low FCI. 13 Michele observes, based on

information provided on the BOP’s website, that as of July 10, 2020, Yazoo City Low




6 R. Doc. No. 169.
7 R. Doc. No. 203.
8 R. Doc. No. 210.
9 R. Doc. No. 256.
10 R. Doc. No. 256-3, at 6–7.
11 Id. at 6.
12 Id. at 6; R. Doc. No. 256, at 3.
13 R. Doc. No. 256-3, at 6–7.



                                           2
      Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 3 of 14



FCI had no inmates and one staff member who had tested positive for COVID-19. 14

Michele contends that “[t]here is no reason to believe the Yazoo facility has instituted

or will institute measures that will adequately protect [Michele] from the serious

complications he could suffer if he contracts COVID-19,” evidenced by the fact that

inmates and staff members at Yazoo City have continued to test positive for the

disease. 15

       Finally, Michele avers that he would not be a danger to society if released

because his crime of conviction was non-violent, he has no history of violent conduct,

even while incarcerated, and his last incident report was thirty-six months ago. 16 In

support of his request for compassionate release, Michele provides a copy of his

written request for compassionate release to the warden of the facility at which he is

being held, dated May 15, 2020. 17

       In light of these alleged circumstances, Michele asks that the Court reduce his

sentence to time served or, alternatively, order that he be released to home

confinement to serve the remainder of his sentence. 18




14 Id. at 7.
15 Id.
16 Id. at 8.
17 R. Doc. No. 256-1.
18 R. Doc. No. 256-3, at 9. The Court is not authorized to grant Michele’s request to

serve the remainder of his sentence in home confinement. The BOP has exclusive
authority to determine where a prisoner is housed and the terms of a prisoner’s pre-
release custody. See 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the
place of the prisoner’s imprisonment[.]”) (emphasis added); § 3622 (“The Bureau of
Prisons may release a prisoner from the place of his imprisonment for a limited
period, [under certain circumstances].”) (emphasis added).



                                           3
     Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 4 of 14



      The government opposes Michele’s motion and argues that it should be denied

because Michele’s medical conditions are not an “extraordinary and compelling”

reason that warrants his release. 19 The government argues that Michele has failed

to establish that having only one kidney diminishes his ability to provide self-care

while incarcerated. 20 The government also observes that Michele’s BOP medical

records do not reflect that he is currently being treated or has ever been treated for

asthma. 21 The government describes BOP’s general response to COVID-19 and

outlines the various precautions being taken to safeguard inmates nationwide. 22

      The government disputes Michele’s characterization of the conviction for which

he is currently incarcerated as “non-violent”; Michele was an organizer/leader of a

multi-kilogram cocaine conspiracy, and he continued his drug trafficking activities




Hence, if Michele wishes to continue to pursue this method of release, he must do so
through the administrative procedures provided by the BOP. The proper vehicle to
challenge the BOP’s administrative decisions is a petition pursuant to 28 U.S.C. §
2241. A challenge to an administrative decision of the BOP pursuant to § 2241 must
be filed in the district where Michele is incarcerated. See 28 U.S.C. § 2241(a). Yazoo
City Low FCI, where Michele is incarcerated, sits in the Southern District of
Mississippi and is, therefore, outside the Court’s jurisdiction. See
https://www.bop.gov/locations/institutions/yaz/ (last visited August 8, 2020).
19 R. Doc. No. 260, at 17–18.
20 Id. at 18. The government highlights that Michele’s medical records do not indicate

that he has suffered complications from only having one kidney while incarcerated.
Id.
21 Id. The government also points to Michele’s characterization of his illness as “light

asthma” in his administrative request for compassionate release and notes that,
according to the Centers for Disease Control and Prevention, a person’s asthma must
be considered moderate or severe to increase risk for severe illness from COVID-19.
Id. at 18–19 (citing https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html. (last visited August 12, 2020)); see R. Doc.
No. 260-3, at 1.
22 R. Doc. No. 260, at 2–6.



                                           4
        Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 5 of 14



from jail after he was arrested. 23 The government also notes that Michele has been

sanctioned while incarcerated for possession of tobacco and “interfering with staff.” 24

                                           II.

         In relevant part, 18 U.S.C. § 3582(c)(1)(A)(i) provides that a court may not

modify a term of imprisonment unless a motion is made after the prisoner has

exhausted his administrative remedies and the court, after considering the factors

set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The reduction must also be

“consistent with applicable policy statements issued by the Sentencing Commission.”

Id.

         The Sentencing Commission’s relevant policy statement provides that

extraordinary circumstances exist when the defendant suffers from a terminal illness

or a “serious physical or medical condition” that “substantially diminishes the ability

of the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13. Family

circumstances may also serve as a basis for compassionate release if the caregiver of

a defendant’s minor child has died or become incapacitated, or if a defendant’s spouse

or registered partner has become incapacitated and the defendant is the only

available caregiver for that person. Id.




23   Id. at 22.
24   Id.


                                           5
     Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 6 of 14



       Although, historically, sentence reductions could be ordered only upon a

motion by the Director of the BOP, the First Step Act of 2018 amended the statute to

additionally allow prisoners to petition the Court “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier[.]” 18

U.S.C. § 3582(c)(1)(A). However, the Sentencing Commission’s policy statements have

not been amended since the enactment of the First Step Act and, consequently, a

portion of the policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as

amended. The relevant policy statement continues to plainly provide that a term of

imprisonment may be reduced only upon a motion by the Director of the BOP upon a

finding of extraordinary circumstances warranting a sentence reduction and a

determination that the defendant is not a danger to the safety of any person or the

community at large. U.S.S.G. § 1B1.13 cmt. n.4. This discrepancy has been recognized

by many courts. See United States v. Perdigao, 07-103, 2020 WL 1672322, at *2 (E.D.

La. Apr. 2, 2020) (Fallon, J.) (collecting cases).

       Many courts have concluded that this discrepancy means that the Sentencing

Commission does not have a policy position applicable to motions for compassionate

release filed by defendants pursuant to the First Step Act. See, e.g., United States v.

Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019). These district courts have found

that they have discretion to determine what constitutes “extraordinary and

compelling reasons” on a case by case basis, and reliance on the policy statement may




                                             6
        Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 7 of 14



be helpful, but not dispositive. See id. (“While the old policy statement provides

helpful guidance, it does not constrain the Court’s independent assessment of

whether ‘extraordinary and compelling reasons’ warrant a sentence reduction

under § 3582(c)(1)(A)(i).”); United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex.

2019) (“[W]hen a defendant brings a motion for a sentence reduction under the

amended provision, the Court can determine whether any extraordinary and

compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C)

warrant granting relief.”).

         Accordingly, the Court will consider whether Michele has presented the Court

with evidence that “extraordinary and compelling reasons” warrant compassionate

release and that he does not pose a danger to the safety of any other person or the

community, all in light of the § 3553(a) factors. See 18 U.S.C. § 3553(a).

                      A. Exhaustion of Administrative Remedies

         Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A).

         Michele sent an email to the warden of the facility at which he is being held on

May 15, 2020. 25 More than thirty days have elapsed, and the warden has still not



25   R. Doc. No. 260-3.


                                             7
        Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 8 of 14



acknowledged or responded to the request. 26 The government concedes that Michele

has exhausted his administrative remedies. 27 Accordingly, the Court has jurisdiction

to consider Michele’s motion. See 18 U.S.C. § 3582(c)(1)(A); United States v. Mosely,

No. 09-262, 2020 WL 3415769, at *1 (E.D. La. June 22, 2020) (Vance, J.) (finding that

the defendant exhausted his administrative remedies when the government conceded

as much and the warden had still not acknowledged or responded to the defendant’s

request more than thirty days after such request was made).

                       B. Extraordinary and Compelling Reasons

         Although the policy statements of the Sentencing Commission have not been

amended to reflect the statutory changes brought about by the First Step Act, the

policy statements are nevertheless instructive to the Court’s determination of

whether there are “extraordinary and compelling reasons” that warrant a reduction

of Michele’s sentence. See United States v. Perdigao, No. 07-103, 2020 WL 1672322,

at *2 (E.D. La. Apr. 2, 2020) (Fallon, J.); United States v. Beck, 425 F. Supp. 3d 573,

579 (M.D.N.C. 2019).        The Sentencing Commission’s relevant policy statement

provides, in pertinent part, that extraordinary circumstances exist when the

defendant suffers from “a terminal illness (i.e., a serious and advanced illness with

an end of life trajectory)” or a “serious physical or medical condition” that

“substantially diminishes the ability of the defendant to provide self-care within the




26   See R. Doc. No. 260, at 9.
27   Id. at 9, 12–13.


                                          8
     Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 9 of 14



environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. 1(A).

      Michele claims that his asthma, combined with having only one kidney, puts

him at severe risk of illness if he contracts COVID-19. 28 As the government observes,

Michele’s BOP medical records do not reflect that he has ever been treated for asthma

or complained of respiratory problems. 29 While Michele’s medical records confirm

that he has one kidney, they do not report that he has suffered any health

complications as a result. 30

      Accordingly, Michele has failed to establish that he is “suffering from a serious

physical or medical condition . . . that substantially diminishes [his] ability . . . to

provide self-care within the environment of [his] correctional facility.” U.S.S.G. §

1B1.13 cmt. n.1; see United States of America v. Sarah Paxton, No. 17-121, 2020 WL

4498832, at *2 (W.D. La. Aug. 4, 2020) (holding that the defendant failed to meet her

burden of showing entitlement to a sentence reduction when she “claim[ed] to have a

history of severe asthma with occasional flare-ups” but provided no evidence of this

condition); United States v. Pagan Zapata, No. 18-235, 2020 WL 4464660, at *2 (N.D.

Tex. Aug. 3, 2020) (finding that the defendant’s asthma did not constitute an

extraordinary and compelling reason for release because, although he reported




28 R. Doc. No. 256-3, at 6.
29 See R. Doc. No. 260-4. Michele’s presentence investigation report similarly does not
mention that he suffers from asthma. Michele reported being in good physical
condition with the exception of a history of rheumatoid arthritis. See R. Doc. No. 124,
at 21 ¶ 106.
30 See R. Doc. No. 260-4.



                                           9
     Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 10 of 14



having asthma to the Court before his sentencing, he failed to provide recent medical

records supporting his claim that the illness severely worsened while in BOP

custody); United States v. Delgado, No. 17-242, 2020 WL 2542624, at *3 (N.D. Tex.

May 19, 2020) (asserting that records are a necessity in cases like this one because

the Court “must consider every prisoner individually and [is] cautious about making

blanket   pronouncements       that   [particular]   categories    of   prisoners   .   .   .

warrant compassionate release, even given the unique circumstances of the COVID-

19 pandemic”); see also United States v. Curry, No. 10-111, 2020 WL 4201646, at *2

(E.D. La. July 22, 2020) (Vance, J.) (“Even assuming [the defendant] is afflicted with

[severe asthma, hypertension, high cholesterol, and PTSD], none places him on an

‘end of life’ trajectory; nor do these conditions ‘substantially diminish[] [his ability] to

provide self-care within the environment of a correctional facility’ as the Guidelines

provide.”) (quoting U.S.S.G. § 1B1.13, cmt n.1(A)).

       Michele’s family circumstances similarly do not warrant compassionate

release. While the Court understands Michele’s desire to care for his mother, this is

not a case in which he is the only available caregiver for a minor child or registered

partner or spouse, as necessitated by the policy statement. See U.S.S.G. § 1B1.13,

cmt. n.1(C)); United States v. Crandle, No. 10-35, 2020 WL 2188865, at *2 (M.D. La.

May 6, 2020) (holding that a defendant’s need to care for his elderly, ailing parents

was not an extraordinary and compelling reason to reduce his sentence); United

States v. Ingram, No. 14-40, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019) (“While

the Court empathizes with the Ingram family’s difficult situation and understands




                                            10
       Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 11 of 14



that Mrs. Ingram’s medical conditions are no doubt serious, family circumstances

that constitute ‘extraordinary and compelling reasons’ simply do not include

Ingram’s mother. Many, if not all inmates, have aging and sick parents. Such

circumstance is not extraordinary.”).

         Michele’s concerns regarding COVID-19 also do not warrant a reduction of his

sentence. BOP is undertaking measures to curb the spread of COVID-19 and to limit

inmates’ risk of contracting it. 31 Michele has alleged only general concerns that the

Yazoo facilities are not adequately containing the spread of COVID-19 and that being

in a carceral setting raises the risk of COVID-19 infection. 32 Numerous courts have

concluded that such broad allegations do not warrant a sentence reduction under §

3582. See United States v. Clark, No. 17-85, 2020 WL 1557397, at *4 (M.D. La. Apr.

1, 2020) (“Defendant cites no authority for the proposition that the fear of contracting

a communicable disease warrants a sentence modification.”); United States v.

Zywotko, No. 19-113, 2020 WL 1492900, at *2 (M.D. Fla. Mar. 27, 2020) (“General

concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

1B1.13.”) (quoting United States v. Eberhart, No. 13-00313, 2020 WL 1450745, at *2

(N.D. Cal. Mar. 25, 2020)); United States v. Gileno, No. 19-161, 2020 WL 1307108, at

*4 (D. Conn. Mar. 19, 2020) (“With regard to the COVID-19 pandemic, Mr. Gileno has




31   See R. Doc. No. 260, at 2–6.
32   See R. Doc. No. 256-3, at 6–7.


                                          11
     Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 12 of 14



also not shown that the plan proposed by the Bureau of Prisons is inadequate to

manage the pandemic within Mr. Gileno’s correctional facility, or that the facility is

specifically unable to adequately treat Mr. Gileno.”); United States v. Emmons, No.

16-98, 2020 WL 3086606, at *2 (S.D. Miss. June 10, 2020) (“Were such concerns

sufficient, every federal prisoner would be entitled to a sentence reduction

under § 3582(c)(1)(A).”).

      While the Court is alert to the risks of COVID-19 infection in correctional

facilities, Michele has also not demonstrated that BOP’s response to the COVID-19

pandemic and the protocols it has implemented to curtail the spread of the virus are

inadequate. 33 Moreover, the existence of COVID-19 at Yazoo City Low FCI alone

cannot independently justify compassionate release. 34 See United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020).

                    C. Safety to Others and the Community

      Even if the Court were to find that Michele’s circumstances presented

extraordinary and compelling reasons to grant compassionate release, he still has not



33 As the government advised, BOP has implemented revised preventative measures
for all institutions, including quarantine and isolation procedures, to require that all
newly-admitted inmates be assessed using a screening tool and temperature check.
R. Doc. No. 260, at 2–6; see BOP Implementing Modified Operations, Federal Bureau
of Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last visited August 8,
2020). Asymptomatic inmates are placed in quarantine for a minimum of 14 days or
until cleared by medical staff, and symptomatic inmates are placed in isolation until
they test negative for COVID-19 or are cleared by medical staff as meeting CDC
criteria for release from isolation. Id.
34 As of August 11, 2020, at Yazoo City Low FCI, no inmates and four staff members

who have been tested are positive for COVID-19, and ninety-five inmates and nine
staff members have recovered. Two inmates have died from it. See COVID-19 Cases,
BOP, https://www.bop.gov/coronavirus/ (last visited August 11, 2020).


                                          12
     Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 13 of 14



demonstrated that he “is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Section

3142(g) requires the Court to consider factors such as the nature and circumstances

of the charged offense, the history and characteristics of the defendant, and the

nature and seriousness of the danger to any person or the community at large that

would be posed by the defendant’s release. 18 U.S.C. § 3142(g).

      In the factual basis for the plea agreement, pursuant to which Michele is now

incarcerated, he agreed that he was responsible for purchasing and/or distributing at

least fifteen kilograms of cocaine and that he continued to run his drug trafficking

operation from jail by instructing someone to collect money he was owed for previous

cocaine sales. 35 The presentence investigation report, to which Michele raised no

objections, concluded that Michele was the leader and organizer of the conspiracy. 36

Michele also has multiple prior state drug convictions as well as another federal drug

conviction, separate from the conviction for which he is currently incarcerated, for

distribution of fifty grams or more of cocaine. 37

      The nature and circumstances of the instant offense combined with Michele’s

criminal history demonstrate that he would be a danger to the community if released.

Cf. Perdigao, 2020 WL 1672322, at *4 (finding that the defendant was not a danger

to the community, because although he pled guilty to a number of serious crimes,

none were crimes of violence or offenses involving controlled substances).



35 R. Doc. No. 98, at 4–5, 7.
36 R. Doc. No. 124, at 12 ¶ 54; R. Doc. No. 185, at 3:15–17.
37 R. Doc. No. 124, at 14–16 ¶¶ 73–76; see also R. Doc. No. 98, at 8.



                                           13
       Case 2:13-cr-00160-LMA-SS Document 261 Filed 08/12/20 Page 14 of 14



                                            III.

         After reviewing the § 3553(a) factors 38 and considering the applicable policy

statement by the Sentencing Commission, the Court does not find that there are

compelling or extraordinary reasons warranting a reduction of Michele’s sentence.

         Accordingly,

         IT IS ORDERED that Michele’s motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) is DENIED.

         IT IS FURTHER ORDERED that Michele’s request for an early release to

home confinement is DISMISSED WITHOUT PREJUDICE.

         New Orleans, Louisiana, August 12, 2020.



                                          _______________________________________
                                                  LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




38   The Court has specifically considered 18 U.S.C. § 3553(a)(1), (2)(A)–(C), and (5).


                                            14
